DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/3/2022.

Response to Arguments
Applicant submitted a response to Election/Restriction arguing that the restriction is improper lacking an example of the process being used with another materially different product or alternatively, the product being utilized in another process.  In response and in particular, the product as claimed is capable of being used/utilized in some other process such as a distance between two objects.  In general, use of the product as claimed is not necessarily limited to measuring gaps between two surfaces.   

Information Disclosure Statement
The IDS submitted 4/25/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 4/25/2019 are acknowledged and acceptable.

Allowable Subject Matter
Claims 11-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claims 11 and 16, a method of measuring/determining and air gap and converting the first direct current into a first digital gap sensor measurement data that varies in dependence on a first distance separating the first and second inductors.  The closest prior art fails to teach or make obvious, including all the limitations of claim 18, fabricating a gap sensor including forming a first and second flexible substrate as claimed.

Summary/Conclusion
Claims 1-10 are withdrawn and claims 11-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641